Advisory Action
Acknowledged is the applicant’s after-final response filed on May 12, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 8-9, 11-12, 15-16, and 19.
Regarding the amendments to claim 1, the proposed substitution of “plurality of lift pin indexers” for “one or more” would be sufficient to overcome the corresponding 112(b) rejections. However, the final limitation specifying that the “shaft…extends through the showerhead of each curing station” does not appear sufficiently predicated. Neither the drawings nor the written description contemplate such a relationship. Although the shaft, out of mechanical necessity, may pass through some portion of the curing station (530), the original disclosure does not imply that the shaft intersects with the showerhead. This proposed amendment, then, does not place the case in better form and its entry at this stage of prosecution has been denied.
The amendments to claim 8, though, would place the claim in an allowable status if submitted in a proper reply. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716